NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses the second request for continued examination in broadening reissue U.S. Application No. 16/716,787 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3. 	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent (hereafter “the other reissue applications). These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).

4.	The terminal disclaimer filed Dec. 28, 2022 has been APPROVED. As such, the owner(s) with a percent interest in this application disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of the following prior patent and any patent granted on the following pending reference application numbers:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).

5.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
6.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
7.	The ‘961 Patent issued with claims 1-17 (“Patented Claims”). In the claim amendments filed April 19, 2022 (“APRIL 2022 CLAIM AMENDMENTS”), patent claims 1-17 are cancelled previously presented claims 34-35 and 37-38 are cancelled. Thus, claims 18-27, 28-33, 36, and 39 are pending and grouped as follows:
Apparatus claims 18-27, 36; and
Method claims 28-33, 39.


Priority Claims
8.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
9.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Claim Interpretation
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
As to claim 18, the “front vehicle location unit comprising one or more processors configured to…” corresponds to the structure of S300, S310, S320, of figure 3 and col.6:48-57. In addition, the structure to “obtain identifier information of a 2nd vehicle” corresponds to a camera (col.4:42-50).
Also, the “position information correcting unit comprising one or more processors configured to…” in claims 18-27 and 36, as best understood, corresponds to S340, S350, S360, S370, and S380 of figure 3 and the structure of col.7:41-48.

As to claim 19, the “front vehicle location unit comprising one or more processors configured to…” corresponds to the structure of S300, S310, S320, of figure 3 and col.6:48-57. 

Also, the “front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle” corresponds to the structure of figure 3, S310 and the structure described in col.4:51-53, which is reproduced below.


    PNG
    media_image1.png
    58
    418
    media_image1.png
    Greyscale


Also, the “front vehicle location unit comprising one or more processors configured to determine the position of the 2nd vehicle using the measured distance from the 1st vehicle to the 2nd vehicle and a current position of the 1st vehicle” corresponds to the structure of figure 3, S320 and the structure described in col.4:54-62, which is reproduced below.


    PNG
    media_image2.png
    174
    423
    media_image2.png
    Greyscale

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Remarks
--Claim Interpretation Under §112(f)--
11.	Applicant argues the terms "front vehicle location" and "position information correcting" that precede the term "unit" in claim 18 are structural modifiers, and that the terms "front vehicle location unit" and "position information correcting unit" in claim 18, when read in light of the specification would connote sufficient, definite structure to one of ordinary skill in the art to preclude an interpretation that these features are means-plus-function elements under 35 USC §112(f). In addition, Applicant asserts that the terms "front vehicle location unit" and "position information correcting unit" in claim 18 would be understood by one of ordinary skill in the art to have a sufficiently definite meaning as the name for structure (see Remarks After-Final Remarks filed April 19, 2022, pg. 23).
This argument is not persuasive because Examiners maintain that the claim terms "front vehicle location" and "position information correcting,” which modify the generic term "unit", were not defined in the specification and have no dictionary definition (nor any generally understood meaning in the art); as such, the terms do not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. §112(f) treatment.
12.	Applicant argues the "one or more processors configured to" in the "front vehicle location unit comprising one or more processors configured to" and the "position information correcting unit comprising one or more processors configured to" in claim 18 are structural elements, and would be recognized as such by one of ordinary skill in the art (see After-Final Remarks filed April 19, 2022, pg. 23).
In addition, Applicant asserts the term "configured to" in the terms "one or more processors configured to" in the "front vehicle location unit comprising one or more processors configured to" and the "position information correcting unit comprising one or more processors configured to" in claim 18 indicates that the "one or more processors" are programmed with the algorithms described in the specification of the patent for performing the functions of the "front vehicle location unit" and the "position information correcting unit" in claim 18  (see After-Final Remarks filed April 19, 2022, pgs. 23-24).  
First, the arguments are not persuasive for at least the reason that Applicant’s arguments are directed to whether the claim terms at issue are structural elements rather than proffering evidence or argument as to why the claim terms at issue are structural elements sufficient to perform the claimed function so as to avoid interpretation under 35 U.S.C. §112(f). In other words, the issue is not whether the claim terms "front vehicle location unit comprising one or more processors configured to" and "position information correcting unit comprising one or more processors configured to" are structural elements but rather, the issue is whether the structural elements are sufficient to perform the claimed functions so as to avoid interpretation under 35 U.S.C. §112(f). 
To claim a means for performing a specific computer-implemented function (e.g., the “compare” and “correct” steps of claim 18) and then to disclose only a general-purpose computer (e.g., “position information correcting unit comprising one or more processors”) as the structure designed to perform that function amounts to pure functional claiming.  A microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor such as ‘receiving’ data, ‘storing’ data, and ‘processing’ data.  In contrast, the special programming of the claimed “compare” and “correct” functions is not coextensive with the claimed “one or more processors” of claim 18 because the claimed “compare” and “correct” functions are not the ‘receiving,’ ‘storing,’ and ‘processing’ data, which are understood by one of ordinary skill in the art to be coextensive with a general-purpose computer. As such, Examiners maintain the claimed “one or more processors” of the “position information correcting unit comprising one or more processors” is not sufficiently definite structure that performs the claimed “compare” and “correct” functions so as to avoid interpretation under 35 U.S.C. §112(f).
	Similarly, the structure of the “front vehicle location unit comprising one or more processors” is not coextensive with the “obtain,” “measure,” and “determine” functions of claim 18 because a microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor such as ‘receiving’ data, ‘storing’ data, and ‘processing’ data. As such, Examiners maintain the claimed “one or more processors” is not sufficiently definite structure that performs the claimed functions (i.e., “obtain,” “measure,” and “determine”) of the "front vehicle location unit comprising one or more processors configured to” so as to avoid interpretation under 35 U.S.C. §112(f).

Second, Applicant’s argument that the term “configured to” imparts the special function to the “one or more processors” merely supports the §112(f) presumption because it is the use of this linking phrase with the claimed nonce term that rebuts the presumption that §112(f) does not apply. In other words, the claim term “configured to” indicates the "one or more processors" are programmed with the algorithms described in the specification of the patent for performing the functions of the "front vehicle location unit" and the "position information correcting unit" because the claims are interpreted under 35 U.S.C. §112(f). 
--New Matter/Written Description §112(a)--
13.	The APRIL 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn. However, the APRIL 2022 CLAIM AMENDMENTS have necessitated new rejections §251 and -§112(a).
--Rejections Under 35 USC §112(b)—
14.	The APRIL 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn. However, the APRIL 2022 CLAIM AMENDMENTS have necessitated new §112(b) rejections.
--Statutory Double Patenting over U.S. App. No. 17/021,405—
15.	The APRIL 2022 CLAIM AMENDMENTS have overcome these provisional rejections. Thus, they are withdrawn.
--Rejections over Slusar (US 9,147,353) in view of Attard (US 2015/0178998)—
16.	As to base claim 18, Examiners find Slusar in view of Attard does not disclose or suggest “correct[ing] the received position information of the matching surrounding vehicle according to a result of the comparing” in combination with the other limitations of the claims. Thus, this rejection is withdrawn.
17.	As to independent claim 28, Examiners find Slusar in view of Attard does not disclose or suggest “correcting received position information of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles according to the determined position of the front travelling vehicle” in combination with the other limitations of the claims. Thus, this rejection is withdrawn.

35 USC § 251-Recapture
18.	Claims 18-33, 36, and 39 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Under MPEP §1412.02(I), the following is the three step test for determining recapture in reissue applications:
determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution;1 and
determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

--Claims 18 and 21-36: Measure a Distance from the 1st Vehicle to the 2nd Vehicle--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require the following function of the “front vehicle location unit configured to,” which has been removed from the instant reissue claims.

    PNG
    media_image3.png
    41
    401
    media_image3.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added to place the claims in condition for allowance (see remarks and amendments filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S. App. No. 14/811,156).

    PNG
    media_image4.png
    200
    715
    media_image4.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to “front vehicle location unit configured to measure a distance from the 1st vehicle to the 2nd vehicle,” which was surrendered during the original prosecution.


--Claims 18-22, 25-27, 36: Driving Assist System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require “a position information correcting unit configured to transmit the corrected position information to a driving assist system to prevent a collision between the 1st vehicle and the 2nd vehicle,” which has been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image5.png
    61
    382
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    266
    715
    media_image6.png
    Greyscale
As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).
As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “driving assist system.”

--Claims 18-27 and 36: Autonomous Emergency Braking System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims has the following limitation that has been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image7.png
    54
    390
    media_image7.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image8.png
    210
    724
    media_image8.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “autonomous emergency braking system.”


--Claims 28-33 and 39: A camera--
As to step 1, these claims are broader than the original patent claims because the original patent claims require “a camera,” which has been removed from the instant reissue claims. See comparison of patent claim 10 with reissue claim 28 below.
	
Patent Claim 10:

    PNG
    media_image9.png
    36
    407
    media_image9.png
    Greyscale

	
Reissue Claim 28:
	“obtaining identifier information of a front travelling vehicle that is travelling immediately in front of the 1st vehicle”

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the “obtaining, by a camera, …” limitation was argued as overcoming a §101 rejection (see claim amendments and remarks filed Feb. 14, 2017, which are reproduced below).

    PNG
    media_image10.png
    305
    715
    media_image10.png
    Greyscale

As to step 3, these claims were not materially narrowed relative to the original claim because these reissue claims do not contain any other additional limitations related to obtaining identifier information.2

--Claims 28-33 and 39: A measurement device--
As to step 1, these claims are broader than the original patent claims because the original patent claims require determining a calculated position of the front travelling vehicle by “a measurement device,” which has been removed from the instant reissue claims. See comparison of patent claim 10 with reissue claim 28 below.

Patent Claim 10:

    PNG
    media_image11.png
    52
    391
    media_image11.png
    Greyscale

	
Reissue Claim 28:
	“determining a position of the front travelling vehicle”


As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the “determining, by a measurement device…” limitation was argued as overcoming a §101 rejection (see claim amendments and remarks filed Feb. 14, 2017, which are reproduced below).

    PNG
    media_image10.png
    305
    715
    media_image10.png
    Greyscale

As to step 3, Examiners distinguish among the original claims (i.e., the claims before surrender), the patented claims (i.e., the claims allowed after surrender), and the reissue claims.
Original claim 10:
“calculating a position of the front travelling vehicle.”

Patent claim 10:

    PNG
    media_image12.png
    56
    407
    media_image12.png
    Greyscale


Reissue claim 28:
“determining a position of the front travelling vehicle”3


Examiners find the phrase “calculating a position” in original claim 10 is co-extensive with the phrase “determining a position” in reissue claim 28. In addition, Examiners find “the front travelling vehicle” in original claim 10 is necessarily travelling immediately in front of the 1st vehicle because original claim 10 obtains a license plate number of the front travelling vehicle, which cannot be accomplished unless the front travelling is travelling immediately in front of the 1st vehicle. As such, Examiners find reissue claim 28 does not materially narrow the claims relative to original claim 10 such that full or substantial recapture of the subject matter surrendered during prosecution is avoided because reissue claim 28 is coextensive with original claim 10 relative to the surrendered subject matter. Thus, reissue claim 28 does not narrow original claim 10.

--Claims 28-33 and 39: Driving Assist System--


    PNG
    media_image13.png
    53
    405
    media_image13.png
    Greyscale
As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require the following limitation that has been removed from the instant reissue claims (see patent claim 10).


As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitation was added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image14.png
    59
    716
    media_image14.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “driving assist system.”

--Claims 28-33 and 39: Autonomous Emergency Braking System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require the following limitation that has been removed from the instant reissue claims (see patent claim 10).

    PNG
    media_image15.png
    55
    405
    media_image15.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the limitation was added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image8.png
    210
    724
    media_image8.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because they do not contain any limitations related to the “autonomous emergency braking system.”
Claim Rejections -35 USC § 251- New Matter
19.	Claims 18-27, 33, and 36 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to claims 18-27 and 36, the omission of the step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine matching surrounding vehicle” is not supported by the ‘961 Patent. As shown in the Examiner Annotated figure 3, which is reproduced below, S340 must necessarily be executed prior to the claimed “compare” function at S350 and the claimed “correct” function at S380.
As to claim 26, the “position information correcting unit comprising one or more processors further configured to correct the received position information of all of the one or more surrounding vehicles according to the determined correction value” is new matter because the ‘961 patent describes correcting position information of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe correcting the position information of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S380).
As to claim 27, the “position information correcting unit comprising one or more processors further configured to generate a travel map of all of the one or more surrounding vehicles according to the corrected position information of the all of the one or more surrounding vehicles” is new matter because the ‘961 patent describes generating a travel map of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe generating a travel map of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S390).
As to claim 33, “the correcting of the received position information of the matching surrounding vehicle comprises correcting the received position information of all of the one or more surrounding vehicles according to the determined position of the front travelling vehicle” is new matter because the ‘961 patent describes correcting position information of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe correcting the position information of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S380).
In addition, the “generating a travel map of all of the one or more surrounding vehicles according to the corrected position information of all of the one or more surrounding vehicles” is new matter because the ‘961 patent describes generating a travel map of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe generating a travel map of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S390).
As to claim 36, the “front vehicle location unit…configured to determine the position of the 2nd vehicle through a radar or laser scanner” is new matter. While it is agreed that the ‘961 Patent describes measuring the distance from the 1st vehicle to a 2nd vehicle that is travelling immediately in front of the 1st vehicle via a radar or a laser scanner and subsequently using this measurement to determine (i.e., calculate) the position of the 2nd vehicle, it is not agreed that the ‘961 Patent determines (i.e., calculates) the position of the 2nd vehicle using the radar or laser scanner.
In other words, the ‘961 Patent describes measuring the distance between a 1st vehicle and a 2nd vehicle that is travelling immediately in front of the 1st vehicle. In addition, the ‘961 Patent describes using this measurement of the distance between the 1st and the 2nd vehicle to calculate a position of the 2nd vehicle. However, the ‘961 Patent does not describe determining a position of the 2nd vehicle using a radar or laser scanner because the ‘961 Patent describes determining (i.e., calculating) a position of the 2nd vehicle via a measurement and not via a radar or laser scanner.

Claim Rejections - 35 USC § 112
20.	Claims 18-27, 33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement (see MPEP §2163.05(I)(A)).
The omitted essential step in the “position information correcting unit” is “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle.”
First, the above step is an essential step because claim 18 claims the step of “compare the determined position of the 2nd vehicle with the received position information of a matching surrounding vehicle among the received position information…,” which requires identification of the “matching surrounding vehicle” because “a matching surrounding vehicle” is not otherwise described in the ‘961 Patent.
In other words, the ‘comparing’ step cannot be executed without the essential step of ‘identifying a matching surrounding vehicle’ because the claim term ‘a matching surrounding vehicle’ is not otherwise described/defined in the ‘961 patent and as such one of ordinary skill in the art would not know which surrounding vehicle to ‘compare.’
Moreover, the flowchart of figure 3 describes step S350 (i.e., the ‘comparing’ step) following necessarily from step S340 (i.e., the step where the matching surrounding vehicle is identified). Thus, the step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” in the “position information correcting unit” is an essential step.

    PNG
    media_image16.png
    1012
    712
    media_image16.png
    Greyscale




















As to claim 26, the “position information correcting unit comprising one or more processors further configured to correct the received position information of all of the one or more surrounding vehicles according to the determined correction value” fails to comply with the written description requirement because the ‘961 patent describes correcting position information of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe correcting the position information of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S380).
As to claim 27, the “position information correcting unit comprising one or more processors further configured to generate a travel map of all of the one or more surrounding vehicles according to the corrected position information of the all of the one or more surrounding vehicles” fails to comply with the written description requirement because the ‘961 patent describes generating a travel map of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe generating a travel map of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S390).
As to claim 33, “the correcting of the received position information of the matching surrounding vehicle comprises correcting the received position information of all of the one or more surrounding vehicles according to the determined position of the front travelling vehicle” fails to comply with the written description requirement because the ‘961 patent describes correcting position information of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe correcting the position information of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S380).
In addition, the “generating a travel map of all of the one or more surrounding vehicles according to the corrected position information of all of the one or more surrounding vehicles” fails to comply with the written description requirement because the ‘961 patent describes generating a travel map of the surrounding vehicle (i.e., the 2nd vehicle travelling immediately in front of the 1st vehicle) but does not describe generating a travel map of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle) (see figure 3, S390).
As to claim 36, the “front vehicle location unit…configured to determine the position of the 2nd vehicle through a radar or laser scanner” does not comply with the written description requirement. While it is agreed that the ‘961 Patent describes measuring the distance from the 1st vehicle to a 2nd vehicle that is travelling immediately in front of the 1st vehicle via a radar or a laser scanner and subsequently using this measurement to determine (i.e., calculate) the position of the 2nd vehicle, it is not agreed that the ‘961 Patent determines (i.e., calculates) the position of the 2nd vehicle using the radar or laser scanner.
In other words, the ‘961 Patent describes measuring the distance between a 1st vehicle and a 2nd vehicle that is travelling immediately in front of the 1st vehicle. In addition, the ‘961 Patent describes using this measurement of the distance between the 1st and the 2nd vehicle to calculate a position of the 2nd vehicle. However, the ‘961 Patent does not describe determining a position of the 2nd vehicle using a radar or laser scanner because the ‘961 Patent describes determining (i.e., calculating) a position of the 2nd vehicle via a measurement and not via a radar or laser scanner.
As to claim 36, the “front vehicle location unit…configured to determine the position of the 2nd vehicle through a radar or laser scanner” is new matter. While it is agreed that the ‘961 Patent describes measuring the distance from the 1st vehicle to the 2nd vehicle, that is travelling immediately in front of the 1st vehicle using a radar or a laser scanner and subsequently using this measurement to determine (i.e., calculate) the position of the 2nd vehicle, it is not agreed that the ‘961 Patent determines (i.e., calculates) the position of the 2nd vehicle using the radar or laser scanner.
Applicant states the support for these claim amendments are as follows (see remarks filed April 19, 2022, pgs. 15-16):

    PNG
    media_image17.png
    134
    691
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    225
    716
    media_image18.png
    Greyscale

As to claims 18-27 and 36, Examiners do not find a description of “a matching surrounding vehicle” in these citations. As such, Examiners do not agree that omission of the above cited limitation is supported by figures 1A, 1B, and 2, col.4:1-col.6:35, col.3:1-5, col.4:51-53, and col.6:48-52 as alleged by Applicant.4
As to claim 26, Examiners do not find a description of a position information correcting unit comprising one or more processors correcting the position information of other surrounding vehicles (i.e., vehicles not travelling immediately in front of the 1st vehicle). As such, Examiners do not agree that figures 1A, 1B, and 2, col.4:1-col.6:35, col.3:1-5, col.4:51-53, and col.6:48-52 as alleged by Applicant.
As to claim 27, Examiners do not find a description of a position information correcting unit comprising one or more processors generating a travel map for surrounding vehicles that are not travelling immediately in front of the 1st vehicle in these citations. As such, Examiners do not agree that figures 1A, 1B, and 2, col.4:1-col.6:35, col.3:1-5, col.4:51-53, and col.6:48-52 as alleged by Applicant.
As to claim 36, Examiners do not find a description of a position information correcting unit comprising one or more processors determining the position of a 2nd vehicle, that is travelling immediately in front of the 1st vehicle, through a radar or a laser scanner. As such, Examiners do not agree that figures 1A, 1B, and 2, col.4:1-col.6:35, col.3:1-5, col.4:51-53, and col.6:48-52 as alleged by Applicant

20.	Claims 18-27, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
As to claims 18-27 and 36, the omitted essential step in the “position information correcting unit” is “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle.”
As to claims 26-27 and 33, the specification discloses no corresponding algorithm associated with a computer or microprocessor for a “position information correcting unit comprising one or more processors” for correcting position information and/or generating a travel map for surrounding vehicles that are not travelling immediately in front of the 1st vehicle nor would one of ordinary skill in the art would understand a general purpose processor, which are known to receive data/store data/process data, as sufficient to define the structure and make the boundaries of the claim understandable because correcting position information and/or generating a travel map are not the well understood functions of the general purpose processor (i.e., receive/store/process).

21.	Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 20 claims “wherein the front vehicle location unit comprising one or more processors is further configured to measure a distance from the 1st vehicle to the 2nd vehicle using a radar or a laser scanner….” However, claim 19, which is the claim upon which claim 20 depends, invokes §112(f) and corresponds to the following structure for the “front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle.”

    PNG
    media_image1.png
    58
    418
    media_image1.png
    Greyscale

	As such, claim 20’s limitation pertaining to measuring a distance from a 1st vehicle to the 2nd vehicle does not further limit the subject matter of the claim upon which it depends (i.e., claim 19) because the structure that corresponds to “the front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle” under §112(f) in claim 19 is a radar (#120) or laser scanner (#130) mounted to the vehicle.
	Claim 21 claims “the front vehicle location unit comprising one or more processors is further configured to determine the position of the 2nd vehicle using information of a road on which the 1st vehicle is travelling.” However, claim 19, which is the claim upon which claim 21 depends, invokes §112(f) and corresponds to figure 3, S320 and col.4:54-62 for the structure for claim 19’s limitation “front vehicle location unit comprising one or more processors configured to determine the position of the 2nd vehicle using the measured distance from the 1st vehicle to the 2nd vehicle and a current position of the 1st vehicle”  (see col.4:54-62, which is reproduced below).

    PNG
    media_image2.png
    174
    423
    media_image2.png
    Greyscale


	Because the corresponding structure for the “determine” step in the “front vehicle location unit” of claim 19 uses information of a road on which the road is travelling, claim 21, which determines the position of the 2nd vehicle using information on which the 1st vehicle is travelling, does not further limit the subject matter of the claim upon which it depends (i.e., claim 19).
Claim 22 claims “the apparatus of claim 21, wherein the information of the road comprises a total number of lanes and a curvature of the road.” However, claim 19, which is the claim upon which claim 21 depends, invokes §112(f) and corresponds to the following structure for claim 19’s limitation “front vehicle location unit comprising one or more processors configured to determine the position of the 2nd vehicle using the measured distance from the 1st vehicle to the 2nd vehicle and a current position of the 1st vehicle” corresponds to the structure of figure 3, S320 and the structure described in col.4:54-62, which is reproduced above.
	Because the corresponding structure for the “determine” step in the “front vehicle location unit” of claim 19 uses the total lanes and a curvature of the road on which the 2nd vehicle is travelling on, claim 22, which determines the position of the 2nd vehicle using the total lanes and curvature of the road on which the 1st vehicle is travelling, does not further limit the subject matter of the claim upon which it depends (i.e., claim 19).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Circuit stated “the public’s reliance interest on a patent’s public record applies not only to subject matter surrendered in light of §102 or §103 rejections but also to subject matter surrendered in light of § 101 rejections.... Although we previously addressed cases centered on prior art rejections, this does not mean that the recapture rule is limited to that context.” In re McDonald, 43 F.4th 1340, 1347 (Fed. Cir. 2022).
        2 Examiners note that the reissue claim amendment broadening “license plate information” to “identifier information” was not surrendered because it was neither added nor argued in an effort to overcome a rejection.
        3 The antecedent basis of “the front travelling vehicle” is “a front travelling vehicle that is travelling immediately in front of the 1st vehicle.” 
        4 Patent claim 8 is not part of the original ‘961 Patent written description.